STONE RIDGE TRUST (the “Trust”) Securities Act Registration No: 333-184477 Investment Company Registration No: 811-22761 Stone Ridge Trust U.S. Variance Risk Premium Fund U.S. Small Cap Variance Risk Premium Fund October 11, 2013 EXPLANATORY NOTE On behalf of the U.S. Variance Risk Premium Fund and the U.S. Small Cap Variance Risk Premium Fund, each a series of Stone Ridge Trust (the “Trust”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of FormN-1A.The interactive data file included as an exhibit to this filing relates to the Supplement filed with the Securities and Exchange Commission on behalf of the Trust pursuant to Rule 497(e) under the Securities Act on September 25, 2013; such form of Supplement (Accession Number 0000894189-13-005413) is incorporated by reference into this Rule 497 Document. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
